Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In regards to claims 1, 3 and 4, Examiner believes that the references teach this limitations as described below.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 20170201793 A1 to Pereira et al. (“Pereira”).

to claim 1, Pereira teaches a method for obtaining television rating points for television channels (Fig. 8, ¶0107, perform efficient broadcast monitoring on clients using video segmentation and a central search system for content matching.  Segmentation is utilized to improve accuracy and bring scale efficiency to advantageous time-aligned applications) comprising: by a television, downloading channel logo information from a server that is communicatively coupled to the television via a communication network, the channel logo information containing information related to multiple predefined channel logos that respectively correspond to multiple television channels (¶0035, ¶0155, the client stores a small database of logos, and program logos, and in certain cases specific logos of teams for sports programming.  To detect dynamic logos, a set of rules about the dynamic logos are stored.  These local databases are then utilized to identify content playing on a client, or utilized to make a likely guess about the match.  To verify the "likely match" specific additional information is downloaded or queried with the central servers to support identification and segmentation) ; by the television, periodically capturing an image of part of a frame that is currently displayed thereby, the image thus captured containing a channel logo contained in the part of the frame (¶0110, efficient content monitoring and audience measurement include tracking of a logo, a program logo, and other types of logos and scene change markers which are used to reduce client computation and fingerprint processing bandwidth.  Computation is reduced by electing to do fingerprinting in conditions where it is likely that the content has changed due to user or broadcast network such as scene change or audio turns); by the television, determining whether the channel logo contained in the image matches any one of the predefined channel logos based on the channel logo information (¶0055, segment video and to identify content segments accurately using content id matching, logo tracking, scene change detection, ¶0112, a logo detection and identification is performed on the incoming broadcast video input); and by the television, upon determining that the channel logo contained in the image matches one of the predefined channel logos, making one of the television channels that corresponds to the matched one of the predefined channel logos serve as an identified television channel, and transmitting identification information that indicates the identified television channel to the server for subsequent computation of television rating points for the television channels (¶0110, ¶0114, extracting text and program logos or program specific logos, such as a team's name, from the videos. At step 804, after identifying the broadcast incoming video content, critical relevant information of an event is extracted from played audio and video utilizing available information such as an electronic program guide (EPG) or simply a PG.  At step 805, a check is made as to whether the classified and identified content is among the channels and programs that need to be monitored.  At step 806, a determination is made whether additional information is required at the client.  If so, at step 807, the query is submitted, including detected signatures, text, logos, detected channel and programs, to the search servers which accurately identify the content),  by the television, after determining that the channel logo contained in the image matches one of the predefined channel logos, recording a moment at which the image of the part of the frame was captured, wherein the identification information further indicates the moment thus recorded (¶0082, an additional frame similarity search report is added and this holds the results of frame level content matching with client databases of opening sequences, closing credits, specific images and sound bites.  A frame similarity search is performed only on detected frames at the client, ¶0054, logo detection is used in methods such as tracking a known content or narrowing a query, to segment video the reliance on logo detection is reduced.  The client performs content tracking and segmentation of content to enable applications for separating content from advertisements and monitoring of advertisements, quickly identifying and separating out new advertisements, or determining more accurate time identification of content for time-aligned services. ¶0112).
As to claim 3, Periera teaches the method of claim 1, wherein the part of the frame is positioned at a predetermined location of the frame (¶0123, matches the incoming video first frame.  Video fingerprinting which detects interest regions at interesting locations on the frame, and generates descriptors of region around the interest regions, and the associated coordinates and scale of the detected regions allow a very accurate check.  Additionally the video time locations and selected transitions allow only very few possibilities for matching).
As to claim 4, Periera teaches the method of claim 1, wherein the determining whether the channel logo contained in the image matches any one of the predefined channel logos based on the channel logo information includes: by the television, performing image analysis on the image captured thereby to obtain features of the channel logo contained in the image; and by the television, comparing the features of the channel logo with the channel logo information to determine whether the channel logo contained in the image matches any one of the predefined channel logos (¶0116, ¶0155, Learning rules to identify new content are used to improve efficiency of the search system.  If a particular user watches or plays popular video games, these can be identified by the remote client based on a set of rules about the content playing.  The set of rules about the content played by user can include extracted logos, text, video frame color and interest region based fingerprints and audio fingerprints, a small database of logos, and program logos, and in certain cases specific logos of teams for sports programming.  To detect dynamic logos, a set of rules about the dynamic logos are stored.  These local databases are then utilized to identify content playing on a client, or utilized to make a likely guess about the match.  To verify the "likely match" specific additional information is downloaded or queried with the central servers to support identification and segmentation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira as applied to claim 1 above, and further in view of US 20170264951 A1 to Mitra et al. (“Mitra”).

As to claim 5, Periera teaches the method of claim 1, Periera does not teach wherein the channel logo information includes a plurality of channel logo signatures each being a unique number corresponding to a respective one of the predefined channel logos; and wherein the determining whether the channel logo contained in the image matches any one of the predefined channel logos based on the channel logo information includes: by the television, performing image analysis on the image captured thereby to generate a to-be-compared channel logo signature for the channel logo contained in the image; and by the television, comparing the to-be-compared channel logo signature with the channel logo signatures of the channel logo information to determine whether the channel logo contained in the image matches any one of the predefined channel logos.  Mitra teaches wherein the channel logo information includes a plurality of channel logo signatures each being a unique number corresponding to a respective one of the predefined channel logos; and wherein the determining whether the channel logo contained in the image matches any one of the predefined channel logos based on the channel logo information includes: by the television, performing image analysis on the image captured thereby to generate a to-be-compared channel logo signature for the channel logo contained in the image; and by the television, comparing the to-be-compared channel logo signature with the channel logo signatures of the channel logo information to determine whether the channel logo contained in the image matches any one of the predefined channel logos (¶0047, ¶0048, each of the one or more channels 104 is associated with one or more properties. The one or more properties associated with the channel of the one or more channels includes a logo associated with the channel and a content rating certification associated with the media content broadcasted on the channel. Also, each of the one or more properties includes one or more characteristics. Each channel of the one or more channels 104 has the logo. In general, the logo of a channel represents an identity of the channel. In addition, the logo represents a unique name of the channel. The unique name is written in a graphical format. In an embodiment of the present disclosure, the logo is a unique identification for the channel. In addition, each of the one or more channels 104 has a unique logo. In general, the logo occupies a portion of a screen of the channel. Further, the owners of each of the one or more channels 104 display the logo for easier identification of the one or more channels 104, logo of each of the one or more channels 104 is designed by a corresponding logo designer of one or more logo designers. In addition, each of the one or more logo designers utilize a logo designing software for designing the logo for the corresponding one or more channels 104. Further, the logo of each of the one or more channels 104 appears at a first pre-defined region of first one or more pre-defined regions. Further, the media content is broadcasted according to a pre-defined number of video frames in a second methodology. In an embodiment of the present disclosure, the logo of each of the one or more channels 104 appears on each video frame of the media content broadcasted on the one or more channels 104. In another embodiment of the present disclosure, the logo appears on some video frames during the broadcasting of the media content on the one or more channels).  In view of the teachings of Mitra, it would have been obvious before the effective filing date of the invention to modify the teachings of Periera.  The suggestion/motivation would be for the rating for the media content for detecting advertisements and using logo the fingerprint of the area where the graphical item such as logo to make it visible.
As to claim 6, Pereira and Mitra teaches claim 6 (see the rejection of claim 1 and claim 5).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421